NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted October 31, 2017* 
                               Decided November 8, 2017 
                                              
                                          Before 
 
                              DIANE P. WOOD, Chief Judge 
                               
                              JOEL M. FLAUM, Circuit Judge
                               
                              DIANE S. SYKES, Circuit Judge
 
No. 17‐1590 
 
UNITED STATES OF AMERICA,                         Appeal from the United States 
      Plaintiff‐Appellee,                         District Court for the Northern District 
                                                  of Illinois, Eastern Division. 
      v.                                           
                                                  No. 89 CR 908‐2 
THOMAS L. BATES,                                   
      Defendant‐Appellant.                        Rebecca R. Pallmeyer, 
                                                  Judge. 
 
                                        O R D E R 

       Thomas Bates, convicted in federal court in 1992, appeals the district court’s 
denial of his motion challenging orders pertaining to his federal pretrial detention. 
Because the district court correctly decided that it did not have authority to consider the 
motion, we affirm. 
        
       Bates was a high‐ranking member in the El Rukn organization, a notorious 
Chicago street gang involved in drug trafficking. In 1992 a jury convicted him of 
                                                 
            * We have agreed to decide this case without oral argument because the appeal is 

frivolous. See FED. R. APP. P. 34(a)(2)(A). 
No. 17‐1590                                                                              Page 2 
 
racketeering and narcotics offenses, for which he received a sentence of life 
imprisonment. After the district court denied Bates’s motion for a new trial, we 
affirmed the judgment in 1997. See United States v. Williams, 139 F.3d 902 (7th Cir. 1997) 
(unpublished). Even though 20 years have passed since that decision—and 17 years 
have elapsed since his collateral attack under 28 U.S.C. § 2255 was denied as untimely—
Bates has not stopped filing motions in his criminal case. Among these are unsuccessful 
motions to modify his sentence, to amend the judgment, to reopen the case for further 
discovery, and to enter judgment on a special verdict.   
        
       A motion filed in March 2017 is the subject of this appeal. Bates moved for 
“release from detention” under 18 U.S.C. §§ 3142(f), (j), 3145(b). These statutes establish 
the procedure for federal courts to consider releasing a defendant before trial. 
Bates contends, among other things, that the district court entered pretrial detention 
orders without a hearing or fair notice and that, as a result, the court should now 
release him. The district court denied his motion, reasoning that Bates’s challenge to his 
pretrial detention was moot because he has since been convicted and is serving a life 
sentence. 
        
       The district court correctly ruled that it could not consider Bates’s motion. 
Following the imposition of a sentence, the district court has the power to address 
motions made in the same criminal case “only when authorized by statute or rule.” 
United States v. Goode, 342 F.3d 741, 743 (7th Cir. 2003); see United States v. Scott, 414 F.3d 
815, 816 (7th Cir. 2005); Romandine v. United States, 206 F.3d 731, 734–35 (7th Cir. 2000). 
Two examples are 18 U.S.C. § 3582(c)(2) (regarding sentencing reductions based on 
retroactive amendments to the Sentencing Guidelines) and Federal Rule of Criminal 
Procedure 35 (allowing sentencing reductions for substantial assistance or certain 
errors). No matter how Bates labels his motion, we evaluate its substance. See Curry v. 
United States, 507 F.3d 603, 604 (7th Cir. 2007). Bates does not invoke either 
section 3582(c)(2) or Rule 35 in the motion, and rightly so because he is not attacking his 
sentence. Nor could he attack his sentence under 28 U.S.C. § 2255 without prior 
authorization from this court, because Bates already brought such an attack in 2000. 
See 28 U.S.C. § 2255(h). With no authority to consider the motion, the court rightly 
rejected it. 
        
                                                                                  AFFIRMED.